—In a proceeding pursuant to CPLR article 75 to compel arbitration of claims for uninsured and underinsured motorist benefits, the appeal is from an order of the Supreme Court, Kings County (Vaughan, J.), dated March 2, 2000, which denied the petitioner’s motion, in effect, for reargument of his prior application to compel arbitration which was decided by order of the same court dated September 28, 1999.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies from an order deny*494ing reargument. Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.